47 N.Y.2d 841 (1979)
In the Matter of American Management Associations, Respondent,
v.
Assessor of the Town of Madison et al., Appellants, and Hamilton Central School District, Intervenor-Appellant. (And 25 Other Proceedings.)
Court of Appeals of the State of New York.
Argued April 30, 1979.
Decided June 5, 1979.
Leroy Hodge and Joe Schapiro for appellants.
Frederick S. Dennin for respondent.
Robert L. Beebe and Richard J. Sinnott for State Board of Equalization and Assessment, amicus curiae.
Concur: Judges JASEN, JONES, WACHTLER and FUCHSBERG. Chief Judge COOKE and Judge GABRIELLI dissent and vote to reverse for reasons stated in the dissenting memorandum by Mr. Justice ELLIS J. STALEY, JR., at the Appellate Division (63 AD2d 1102, 1104-1106).
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (63 AD2d 1102).